DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered. 
Claim Status
An amendment, filed 6/16/2021, is acknowledged.  Claims 15-16 and 18 are amended; claim 20 is canceled; Claim 34 is newly added.  Claims 15-16, 18-19, 21-24, 32, and 34 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 23, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al. (US 2018/0126457).
With respect to Claims 15 and 18, the limitation “Fe as an inevitable impurity of 0.3 weight% or less” is interpreted, based on the open-ended range and the fact the element is an impurity in contrast to a desired addition, to comprise an optional element (i.e. where Fe is 0 to 0.3 wt%).
With respect to Claims 15 and 18, Hou teaches a method of additive manufacturing a part from an aluminum powder material, for example by laser additive manufacturing, wherein aluminum alloy powder is provided (deemed to constitute “depositing”) and sintered or melted (para. 38-40; Fig. 2).  Moreover, one of ordinary skill in the art would recognize that the laser sintering additive manufacturing method as disclosed by Hou in paragraphs [0038]-[0040] and depicted in Fig. 2 would necessarily comprise a step of “depositing” the aluminum alloy powder in order to sinter the powder via a laser.


Claim 15
Claim 18
Hou (broad)
Hou (narrow)
Hou, Ex. 1
Fe
≤ 0.3
≤ 0.3
Trace*
Trace*
-
Si
7-20
7-15
96.5-99 total of Al+Si+Cu+Mg
8-10
9
Mn and/or Cr
Total of 0.5-10
Total of 0.5-2.5
Remainder (1-3.5) total of Ni and/or Mn 
Mn: 0-1
Mn: 1.0
Al
Balance
Balance
96.5-99 total of Al+Si+Cu+Mg
Balance
Balance
Mg
0.2-7.0*
0.2-1.0
96.5-99 total of Al+Si+Cu+Mg
0.4-1.5
0.5
Ni
0.5-3.0*
0.5-3.0*
Remainder (1-3.5) total of Ni and/or Mn
0-1
0.5
Cu
0.5-5.0*
0.5-5.0*
96.5-99 total of Al+Si+Cu+Mg
3-5
3.5

* Optional element

Thus, Hou teaches an aluminum alloy with compositional ranges which overlap or fall within each of the instantly claimed ranges.  Additionally, Hou teaches specific examples (see Examples 1-3 in Table 1; Ex. 1 detailed above) with compositions falling within each of the claimed ranges of Claims 15 and 18 and therefore, sufficiently specific to anticipate the instant claims.  With respect to the claimed Fe content, as discussed above, Fe is interpreted as an optional element.  Furthermore, Hou teaches that optionally, trace amounts of iron may be beneficially present (para. 26) and therefore, is interpreted to teach an optional content of Fe falling within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16, 18-19, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2018/0126457) in view of Renz et al. (US 2007/0037509)(previously cited).
With respect to Claims 15 and 18, Hou teaches a method of additive manufacturing a part from an aluminum powder material, for example by laser additive manufacturing, wherein aluminum alloy powder is provided (deemed to constitute “depositing”) and sintered or melted (para. 38-40; Fig. 2).  Moreover, one of ordinary skill in the art would recognize that the laser sintering additive manufacturing method as disclosed by Hou in paragraphs [0038]-[0040] and depicted in Fig. 2 would necessarily comprise a step of “depositing” the aluminum alloy powder in order to sinter the powder via a laser.
In the alternative, Renz teaches a method of laser additive manufacturing a part from an aluminum powder material, for example by selective laser melting, wherein an application unit is used to apply (i.e. deposit) a powder layer with a desired thickness on to a substrate then a laser beam is directed to the powder layer to fuse portions of the powder. (para. 32-33).
It would have been obvious to one of ordinary skill in the art to modify the method of additive manufacturing of Hou, to deposit a layer of aluminum alloy powder with a desired thickness on a 
With respect to claim 16, Hou teaches a method of additively manufacturing an aluminum alloy product (see rejection of Claim 15 above); however, the reference does not teach where the additive manufacturing is performed on a substrate plate controlled to 150-250 C. The claim term “measurement temperature” is interpreted as the temperature of the substrate plate.
Renz teaches a method of additive manufacturing a part from an aluminum powder material, for example by selective laser melting, wherein the build platform (i.e. substrate plate) is heated to a temperature in excess of 250 C and up to 500 C, in order to prevent internal stresses developing while additively forming the part. (para. 4, 7, 11, 31).
It would have been obvious to one of ordinary skill in the art to modify the method of additive manufacturing of Hou, to placed/deposit the aluminum alloy powder on a lower plate controlled to a measurement temperature of 250-500 C, as taught by Renz, in order to prevent internal stresses developing while additively forming the part.  In addition, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping temperature ranges. MPEP § 2144.05.
With respect to Claims 19 and 34, Hou in view of Renz teach a method of additively manufacturing an aluminum alloy product (see rejection of Claims 15 and 18 above, incorporated here by reference), wherein the aluminum alloy has a composition, in weight%, as follows (Hou, para. 6, 18-26, 30-31; Table 1):

Claim 19
Claim 34
Hou
Fe
≤ 0.3
≤ 0.3
Trace*
Si
8-20
1-3
96.5-99 total of Al+Si+Cu+Mg
Mn and/or Cr
Total of 1.5-10
Total of 0.5-2.5
Remainder (1-3.5) total of Ni and/or Mn 
Al
Balance
Balance
96.5-99 total of Al+Si+Cu+Mg
Mg
0.5-2.0
4-6
96.5-99 total of Al+Si+Cu+Mg
Ni
0.5-3.0
0.5-3.0*
Remainder (1-3.5) total of Ni and/or Mn
Cu
0.5-5.0
0.5-5.0*
96.5-99 total of Al+Si+Cu+Mg

* Optional element

Thus, Hou teaches compositional ranges overlapping each of the instantly claimed ranges.  It is noted that although Hou teaches particular embodiments and/or examples with narrower compositional ranges, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123.	
It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Claims 15-16, 18, 20-24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Renz et al. (US 2007/0037509)(previously cited) in view of Suzuki et al. (US 2013/0307383)(cited on IDS)(previously cited) and Hou et al. (US 2018/0126457).
With respect to Claims 15, 18, 20-22, and 24, Renz teaches a method of additive manufacturing a part from an aluminum powder material, for example by selective laser melting, wherein metal powder is deposited on a build platform (i.e. substrate plate) which is heated to a temperature in excess of 250 C and up to 500 C, in order to prevent internal stresses developing while additively forming the part. (para. 4, 7, 11, 31-32).  Thus, Renz teaches a method of making an aluminum alloy additive manufacturing product, the method comprising a step of performing additive manufacturing including depositing a metal powder, the metal powder being made of an aluminum alloy.


Claim 15
Claim 18
Claim 21
Claim 22
Claim 24
Suzuki
Fe
≤ 0.3
≤ 0.3
0.3-2.0
1-10
2-10**
0.2-2.2
Si
7-20
7-15
4-30
4-30
4-30
11-13
Mn and/or Cr
Total of 0.5-10
Total of 0.5-2.5
Total of 1.5-10.0
≤ 1.5
2-10**
Mn: 0.2-2.2
Cr: 0.5-1.3
Total: 0.7-3.5
Al
Balance
Balance
Balance
Balance
Balance
balance
Mg
0.2-7.0*
0.2-1.0
0.5-5.0*
0.5-5.0*
0.5-5.0*
0.7-1.5
Ti
0.2-3.0*
0.2-3.0*
0.2-3.0*
0.2-3.0*
0.2-3.0*
0.1-0.5

* Optional element
** total of Fe+Mn+Cr

Thus, Suzuki teaches an aluminum alloy with compositional ranges which overlap or fall within each of the instantly claimed ranges.  Additionally, Suzuki teaches specific examples 1-6 (Table 1) with compositions falling within each of the claimed ranges of Claims 21 and 24.
Hou teaches a method of laser additive manufacturing an aluminum alloy part, wherein the method comprises an aluminum alloy with compositional ranges overlapping or falling within the claimed ranges of Claims 15, 18, and 19 and overlapping the Al, Si, Mn, and Mg ranges disclosed by Suzuki. (see rejection of Claims 15, 18, and 19 above, incorporated here by reference).  Hou teaches the benefit of a precipitation strengthened aluminum alloy for use in additive manufacturing in order to improve the mechanical properties of the final part, for example, strength and toughness. (para. 16, 22, 26).  In particular, Hou teaches the benefit of Mn and/or Fe additions for the purposes of precipitation strengthening and improved toughness. (para. 26).  
Thus, Hou provides evidence that Al-Si-based alloys drawn to precipitation strengthening for improved strength and toughness are known to be useful and effective in additive manufacturing methods, such as that taught by Renz.  Likewise, Suzuki teaches a precipitation-strengthened Al-Si-based alloy with components including Mn for improving toughness and Mg for improving strength. (para. 32, 35, 41).

With respect to Claims 16, 23, and 32, Renz teaches wherein the additive manufacturing is performed with a substrate plate controlled to 250-500 C. (para. 62). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Renz et al. (US 2007/0037509)(previously cited) in view of Han et al. (US 2018/0304373).
With respect to Claims 34, Renz teaches a method of additive manufacturing a part from an aluminum powder material, for example by selective laser melting, wherein metal powder is deposited on a build platform (i.e. substrate plate) which is heated to a temperature in excess of 250 C and up to 500 C, in order to prevent internal stresses developing while additively forming the part. (para. 4, 7, 11, 31-32).  Thus, Renz teaches a method of making an aluminum alloy additive manufacturing product, the method comprising a step of performing additive manufacturing including depositing a metal powder, the metal powder being made of an aluminum alloy.


Claim 34
Han
Fe
≤ 0.3
0-0.3
Si
1-3
0-5
Mn and/or Cr
Total of 0.5-2.5
Mn: 0-1
Cr: 0-0.5
Al
Balance
Balance
Mg
4-6
0.5-8
Ni
Optionally, 0.5-3.0
0-5
Cu
Optionally, 0.5-5.0
0.1-3.0


Han therefore teaches an aluminum alloy with compositional ranges which overlap or fall within each of the instantly claimed ranges and is drawn to solving a substantially similar problem to that of Renz, namely, sintering an aluminum alloy to form a precise near net shape product.
It would have been obvious to one of ordinary skill in the art to use a known aluminum alloy composition useful for sintering to form a near net shape product, as taught by Han, in the additive manufacturing method of Renz, in order to obtain an additively manufactured product with high precision.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges taught by Han.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Response to Arguments
Applicant’s arguments, filed 12/16/2021, with respect to the rejection(s) of claim(s) 15-16, 18-23, and 32 under 35 U.S.C. 103 over Sutcliffe in view of Martin, claims 15 and 17-22 over Martin, and Claims 16, 23-24, and 32 over Martin in view of Renz have been fully considered and are persuasive.  
Applicant’s arguments, filed 12/16/2021, with respect to the rejection(s) of claim(s) 15 and 18 over Karlen and Claim 16 over Karlen in view of Renz have been fully considered and are persuasive in view of Applicant’s amendments, narrowing the scope of Si content outside that taught by Karlen.  
Applicant’s arguments, filed 12/16/2021, with respect to the rejection(s) of claim(s) 15-16, 18, 20-24, and 32 under 35 U.S.C. 103 over Renz in view of Suzuki have been fully considered.  While Examiner maintains that Claims 15-16, 18, 20-24, and 32 are properly rejected over Renz in view of Suzuki, for the purposes of compact prosecution and to further support the rejection, the rejection has been withdrawn and a new grounds of rejection over Renz in view of Suzuki and Hou is made, as detailed above. Applicant’s arguments with respect to Renz and Suzuki are deemed moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735